Title: To Benjamin Franklin from the Marquis d’Amezaga, 17 April 1779
From: Amezaga, Ignace d’Urtado, marquis d’
To: Franklin, Benjamin


Samedy 17. avril 1779
Mr. D’amezaga, fait ses plus tendres Compliment à Monsieur de franklin, et luy fait demander sil se trouvera demain chès luy à l’heure du dinner. Mr. D’Amezaga Compte Toujours, que Monsieur de frankin fera Lhonneur Lundy, à Mr Amelot de venir dinner chés luy à Paris où Mr. D’amezaga se rendera.
 
Addressed: A Monsieur / Monsieur de franklin / a Pacy / a Pacy
